Citation Nr: 1036974	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-31 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to VA disability and indemnity compensation for 
the cause of the Veteran's death under the provisions of 
38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran served on active duty from April 1945 to November 
1946.  He died in October 2005.  The appellant is the Veteran's 
widow.  

In June 2009 the Board remanded this case to the RO via the 
Appeals Management Center (AMC).  The case has since been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran died in October 2005 as a result of congestive 
heart failure; underlying causes of death were diabetes mellitus 
and ischemic heart disease.  

2. The Veteran's heart disease, hypertension, and diabetes 
mellitus first became manifest many years after service and were 
not etiologically related to his active service.  

3. At the time of his death, the Veteran had one service 
connected disability, traumatic arthritis of the right knee, 
rated as 20 percent disabling.  

4. The Veteran's service connected disability of his knee did not 
cause his death.

5.  There was no fault on the part of VA in furnishing the 
Veteran treatment from February to April 2004 and no event that 
was not reasonably foreseeable occurred during his stay at a VA 
medical facility over that time period.  

CONCLUSION OF LAW

1.  The criteria for VA benefits based on the cause of the 
Veteran's death have not been met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 1131, 1137, 1151 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Of record is a Certificate of Death documenting that the Veteran 
died on October 22, 2005.  Congestive heart failure is listed as 
the immediate cause of death and ischemic heart disease and 
diabetes mellitus are listed as underlying causes of death.  
Hypertension and arthritis are listed as other significant 
conditions contributing to death but not resulting in the 
underlying cause of death.  

The appellant's claim is based primarily on the theory that VA 
treatment of the Veteran from February to April 2004 caused his 
death and that VA was at fault, i.e. negligent, in furnishing 
that treatment.  Her application also includes a theory that his 
death was caused by disease or injury related to his active 
service.  The Board will address this second theory first and 
then address the theory of entitlement based on negligence, which 
is a claim under the provisions of 38 U.S.C.A. § 1151.  

Dependency and indemnity compensation is payable to a surviving 
spouse of a veteran who died from a service- connected 
disability.  38 U.S.C.A. § 1310.  A disability which caused the 
veteran's death is service connected if it resulted from injury 
or disease incurred or aggravated in line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1310; 38 
C.F.R. §§ 3.303, 3.304, 3.312.  

Death is deemed to have been caused by a service connected 
disability when the evidence establishes that a service- 
connected disability was either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  Service connected 
disability is deemed to have been the principal cause of death 
when it, singly or jointly with another disorder, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service connected disability was a 
contributory cause of death, it must be shown that a service 
connected disability contributed substantially, materially, or 
combined with another disorder to cause death, or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  
Therefore, service connection for the cause of a veteran's death 
may be demonstrated by showing that the veteran's death was 
caused by a disability for which service connection had been 
established at the time of death or for which service connection 
should have been established.  

Certain chronic diseases, including cardiovascular disease and 
diabetes mellitus, may be presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112(a)(1); 38 C.F.R. §§ 3.307(a)(3); § 3.309(a).  

During the Veteran's lifetime he was service connected for one 
disability, traumatic arthritis of the right knee.  This 
disability had been evaluated as 20 percent disabling since April 
1999 and as 10 percent disabling prior to April 1999.  

The Board has considered information from a claim filed by the 
Veteran in December 1946 in which he requested compensation 
benefits for rheumatic fever, which he then alleged began in 
April 1946.  The only evidence from the service treatment records 
that could have even been interpreted as rheumatic fever is an 
entry that notes mostly refer to his right knee.  

These notes include February 1946 entries of a sore throat, an 
April 12, 1946 entry which appears to be "Rheum. Fever. T-99-
painful & swollen" followed by an April 22, 1946 entry of "Cold 
- T-98.2."  There is no other mention of rheumatic fever in the 
service treatment records.  

Service treatment records show that the Veteran did not have 
cardiovascular disease, diabetes or hypertension during service.  
A report of physical examination on discharge from December 1946 
documented that he had a disability of the left knee, but was 
otherwise normal, providing evidence against this claim.  

The report includes a blood pressure measurement of 142/84, that 
he had a normal endocrine and cardiovascular systems.  

The Veteran underwent VA examination following his claim filed in 
December 1946.  The examination report indicates that 
cardiovascular disease was not found.  The only evidence that he 
had ever had rheumatic fever was his own statement and by his own 
report he was never told that he had heart disease.  The claims 
file contains no evidence from the mid 1950s to 1990.  There is a 
history noted in post 1990 VA treatment records that the Veteran 
had a myocardial infarction circa 1988, many years after 
separation from active service.  

Thus, the service and post service treatment records are evidence 
against the appellant's claim as to this theory of service 
connection for the cause of his death.  This is because the 
service treatment records document treatment for numerous 
conditions, but do not mention heart disease or diabetes, the 
diseases that caused his death.  These records also show that he 
did not have hypertension during service.  The VA examination 
report, taken with the service treatment records, is more 
evidence against a finding the diseases that caused the Veteran's 
death had onset during service.  In this regard, the examiner 
found that he had no cardiovascular disease and by the Veteran's 
account he had never been told that he had cardiovascular 
disease.  

The Board has considered the lone entry of rheumatic fever in the 
treatment records but the rest of those records and the VA 
examination report outweigh any favorable evidence provided by 
the notation of rheumatic fever or any claim that this problem 
caused the Veteran's death.   

Nor is there any basis for finding that the Veteran's 
cardiovascular disease or diabetes mellitus manifested within one 
year of separation from active service and therefore the 
presumptive provisions for chronic diseases are not for 
application in this regard.  

In February 2006, a VA physician provided an opinion that it was 
most likely that the Veteran's service connected disability of 
the right knee did not contribute to his death.  The physician 
indicated that he had previously examined the Veteran's knee.  He 
explained that he had reviewed the Veteran's claims file and 
referred to evidence in the claims file pertinent to the 
Veteran's death.  The examiner provided compelling reasoning to 
support his opinion, including indicating that a degenerative 
knee joint is not a condition thought to shorten one's life.  The 
Board finds this to be an adequate opinion that provides evidence 
against a finding that the Veteran's service connected disability 
was the principle or a contributory cause of his death.  

The evidence just described preponderates against a grant of 
benefits based on a theory that the Veteran's death was caused by 
a disease or injury related to his active service.  

The Board now turns to the theory of entitlement argued by the 
appellant, that VA treatment during a hospitalization in 2004 was 
the cause of the Veteran's death.  

Dependency and indemnity compensation shall be awarded for a 
qualifying death of a veteran in the same manner as if the death 
were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  
A death is a qualifying death if the death was not the result of 
the veteran's willful misconduct and the death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of Title 38 of the 
United States Code, and the proximate cause of the disability or 
death was carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA the 
furnishing the hospital care, medical or surgical treatment, or 
examination; or was an event not reasonably foreseeable.  Id.  

Simply stated, in order to establish entitlement to § 1151 
benefits for the death of a veteran it must be shown that it is 
at least as likely as not that VA hospitalization, treatment, 
surgery, examination, or training was the cause of death and 
there was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the death 
resulted from an event not reasonably foreseeable.  

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's death, and VA failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider; or VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  38 C.F.R. § 3.361(d)(1)(ii).  

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is determined 
based on what a reasonable health care provider would have 
foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be 
completely unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to be 
an ordinary risk of the treatment provided.  Id.  In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. § 
17.32.  Id.

In the instant case there has been no allegation and the record 
does not reasonably raise the issue of whether an event not 
reasonably foreseeable caused the Veteran's death.  Regardless, 
there is no evidence that an event not reasonably foreseeable 
caused the Veteran's death.  

VA hospital summaries and inpatient treatment records document 
that the Veteran was an inpatient at a VA medical center from 
February 13, 2004 to April 15, 2004.  

At the time of admission he had a medical history that included 
diabetes mellitus and coronary artery disease as well as a 
myocardial infarction in the past.  

The Board finds that such facts clearly provide evidence against 
this claim, as they indicate that the Veteran had the problems 
that would lead to his death (based on the death certificate) 
well before the treatment at issue.   

The Veteran presented with a three week history of 
gastrointestinal symptoms.  Evaluation revealed enterococcus 
faecalis sepsis and an acute lung injury.  He was initially 
anemic with elevated cardiac enzymes.  Treatment included medical 
management for myocardial infarction.  His enterococcus faecalis 
sepsis and an acute lung injury required intubation and 
mechanical ventilation.  He was aggressively diuresed to 
facilitate extubation and became volume overloaded in the 
intensive care setting but was stable soon after extubation and 
had no further signs.  The hospital summary documents that on 
March 13, 2004 intravenous fluids were administered and he was 
given 4 liters of fluid over a 48 hours period in the setting of 
poor oral intake.  He was found to be in congestive heart failure 
on March 16, 2004 and admitted to acute care.  The hospital 
summary indicates that he was treated with vancomycin and 
cifepime for his enteroccous faecalis and because he likely had 
hospital-acquired pneumonia.  He was eventually discharged to a 
nursing home.  

Notes during the hospitalization include a note from April 7, 
2004 documenting that the Veteran had a methicillin-resistant 
staphylococcus aureus infection in association with a forearm 
intravenous site; the staff physician stated that this likely 
represented a line sepsis rather than primary endocarditis.  He 
was treated with antibiotics.  There is no evidence showing that 
this infection caused any further problems.  Another note 
documents that at 7 AM on April 12, 2004 he fell while attempting 
to transfer from his wheelchair to the commode without seeking 
assistance.  He was examined after the fall and found to be 
uninjured.  

In May 2004, the Veteran sought VA disability benefits under the 
provisions of 38 U.S.C.A. § 1151 contending that he had fallen in 
the bathroom at the VA hospital.  He contended that he hit his 
head and was on the floor for 2 or 3 hours until someone found 
him.  He expressed his belief that he received too much fluid 
intravenously.  He reported that he later developed a staph 
infection because the intravenous needle was not placed in his 
arm correctly and became infected.  

Two documents provide great detail as to the appellant's 
contentions, which essentially are mirrored in the Veteran's 
claim for benefits which he filed shortly after his 2004 VA 
hospitalization.  In October 2009, the appellant's daughter 
provided an explanation of her appellant's contentions.  These 
contentions are essentially the same as those presented in a 
document signed by the appellant in August 2010.  

In these documents the appellant contends that the fall while in 
the restroom, the amount of intravenous fluids administered to 
the Veteran, the staph infection at the intravenous needle site, 
all contributed substantially to his death.  She also contends 
that he required mechanical ventilation because of a transfusion 
of packed red blood cells during the hospitalization.  

Of note is the characterizations of events cited above are 
different than those shown in the treatment notes.  For example: 
the appellant stated that the Veteran informed her that a rail 
came loose in the bathroom, he fell, hit his head, and lay on the 
floor for two to three hours before discovered.  She reported 
that she witnessed unsanitary conditions at the VA hospital 
stating that she "saw nurses drop things on the floor, pick it 
up and place it on the trays with other sterile things to be 
used.  Second, I also saw them not using gloves while checking my 
father's IV in which my mother confronted them about it."  

Of record is a VA medical opinion from November 2006 which 
addresses the cause of the Veteran's death (at the outset, the 
Board acknowledges that the question posed by the RO to the 
physician does not reflect the contentions of the appellant, as 
expressed through her daughter, or reflect the questions 
reasonably raised by the record.  The RO incorrectly stated that 
the Veteran had developed enterococcus faecalis while at the VA 
hospital and asked the examiner to opine on the likelihood that 
the enterococcus faecalis caused his death and whether fault on 
the part of VA resulted in the development of his enterococcus 
faecalis.  This question is inconsistent with the evidence 
because the evidence shows that he presented with enterococcus 
faecalis).  That being said, the physician who rendered the 
opinion recognized that the question asked by the RO was not one 
which required much of an opinion and proceeded to provide an 
opinion that does answer not only that question but also the key 
question of interest to the Board: whether the care provided by 
VA was negligent.  The physician's rationale is such that the 
Board finds that the opinion is adequate and does provide the 
Board with the necessary expert evidence to decide this appeal.  
Simply stated, while the question was not presented well, the 
Board finds that the response answers the questions the Board 
believes must be addressed to adjudicate this claim.   

The physician explained that the enterococcus faecalis was 
present on admission and that VA provided appropriate treatment 
for the condition.  She went on to answer the question posed by 
the RO as follows:  

It is my opinion that the patient's death 
was due to a combination of multiple 
medical problems including longstanding 
cardiology problems.  The patient had had 
coronary artery disease for many years.  In 
fact, he had had an MI [myocardial 
infarction] in 1988 and had also had 
problems with longstanding hypertension, 
diabetes, chronic renal insufficiency and 
hyperthyroidism.  While patient's 
enterococcus infection certainly 
exacerbated his chronic medical problems, 
he eventually cleared this infection with 
appropriate antibiotic treatment and 
therefore I do not feel that it was a 
significant cause of his death.  The 
patient's cause of death was likely due to 
a combination of his severe multiple 
medical problems, including congestive 
heart failure and ischemic heart disease.  
There is no evidence that VA was negligent 
in this man's care, and in fact, he 
received appropriate therapy for his 
illness.  

Her opinion, both that part just quoted and her other references 
to the Veteran's hospitalization, shows that the physician 
conducted a thorough review of the claims file and therefore 
considered the events that occurred during the Veteran's 
treatment.  Moreover, she explained that VA appropriately treated 
the Veteran during his hospitalization and there was no evidence 
of negligence.  Her explanation that he died due to a combination 
of severe medical problems, which the Board notes preceded his 
admission to the VA facility in February 2004, is evidence that 
the cause of his death was due to his those longstanding medical 
problems and the events that occurred during his stay at the VA 
facility were neither a principle nor a contributory cause of his 
death, and is fully supported by the extensive treatment records, 
which the Board finds also provide highly probative evidence 
against this claim.   

Also of record are private treatment notes contemporaneous to the 
time when the Veteran was hospitalized at VA in 2004 and his 
death.  These include notes of care from Presbyterian Hospital of 
Greenville, VistaCare, and Cardiology Consultants of Texas.  
There is no indication in these notes that the Veteran died due 
to his fall at VA, an infection acquired at the VA hospital, or 
any other treatment or event that occurred during his VA 
hospitalization.  These records provide no evidence that VA was 
at fault in any of the care it provided the Veteran.  These 
records, therefore, do not tend to show that disability and 
indemnity compensation is warranted under 38 U.S.C.A. § 1151.  In 
fact, the treatment records are so detailed as to provide 
evidence against this claim, providing factual evidence against a 
finding that the fall in question had any connection with the 
Veteran's death.  

The Board has considered the opinions expressed, and the 
additional events reported by the appellant and her daughter.  
Although the Veteran's daughter has reported what she believes to 
have been unsanitary treatment practices, there is no evidence 
that the lack of use of gloves by a nurse caused the infection of 
the Veteran's forearm, or that the infection was a contributory 
or principle cause of his death.  Similarly there is no evidence 
that an item that a nurse allegedly dropped and returned to a 
tray played any part in the Veteran's death.  

As to the allegation that the VA was at fault in providing 
intravenous fluids and that this led to a myocardial infarction, 
the Board finds the 2006 expert medical opinion more probative as 
to whether there was any fault on VA's part in treating the 
Veteran.  

Also noted by the Board is that while treatment records (for 
example from February 15th and 25th of 2004) include notations of 
the Veteran developed right sided pulmonary infiltrate several 
hours after transfusion of packed red blood cells and there was 
concern of "PE" vs cardiac event vs transfusion related lung 
injury resulting in flash pulm edema, the 2006 expert opinion 
indicates to the Board that whatever caused his hypoxia, or for 
that matter his need for mechanical ventilation, there is no 
evidence of fault on the part of VA in providing the treatment.  
The physician clearly reviewed the claims file and her statement 
that there was no evidence of fault on the part of VA therefore 
encompasses whether or not VA was negligent in the amount of 
intravenous fluid administered to the Veteran or any 
transfusions.  

The post-service treatment records (private and VA) provide 
particularly negative evidence against this claim, failing to 
cite to the problems the appellant has cited as the cause of the 
Veteran death, and instead providing a clear picture of an older 
Veteran with multiple medical problems well before the treatment 
at issue.  The Board cannot ignore the Veteran's complex 
condition prior to the treatment at issue.  The extensive nature 
of the treatment records only support this finding.   

Based on the above, the Board concludes that the preponderance of 
the evidence is against the appellant's claim on all theories 
raised.  Her appeal must therefore be denied.  The evidence in 
this case is not so close as to require application of the 
benefit-of-the-doubt rule.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letters 
sent to the appellant in December 2005 and September 2009.  In 
the December 2005 letter the RO informed the appellant of what 
evidence was required to substantiate the claim for service 
connection for the cause of the Veteran's death and of her and 
VA's respective duties for obtaining evidence.  In the September 
2009 letter the RO again provided this notice but also informed 
the appellant of the what evidence was required to substantiate 
her claim for disability and indemnity compensation under 
38 U.S.C.A. § 1151, how VA assigns effective dates in the event 
that a claim is granted, and her and VA's respective duties in 
obtaining evidence.  

VA has a duty to assist the claimant in the development of the 
claim.  This duty includes assisting the claimant in the 
procurement of service and other pertinent treatment and 
providing a medical examination or obtaining an expert opinion 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Service treatment records have been associated with the 
claims file for many decades.  All VA treatment records have been 
obtained.  Also associated with the claims file are private 
treatment records, including records of the Veteran's care by 
VistaCare, Cardiology Consultants of Texas, and Presbyterian 
Hospital of Greenville.  Adequate expert opinions were obtained 
in February and in November 2006.  

Neither the appellant nor her representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


